Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: “a desired experience reception unit,” “a community generation unit configured,” “a destination extraction unit” configure to “receive,” “extract,” and “extract” in claims 1 and 7. No corresponding structure was found or described in the specification as performing the claimed functions of obtaining, determining, or identifying, or  selecting, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 -7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 - 7, Applicant's specification discusses in paragraphs [0048] – [0055]  a “server” that appears to being modified by sufficient structure, material, or acts for performing the claimed function.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.

Claims 1-7 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim elements, configured  “to receive,” “to extract,” and “to extract” in claims 1-7 are elements that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function, therefore these claims are indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by admitted prior art Levine et al (2010/0280884).
Regarding  claim 1, Levine discloses a system ([0006], “systems”) for proposing a destination, comprising:
a server (Figure 1, “SERVER,” 104); 
and terminals carried by respective users (Figure 1, devices 103 and 102), 5the terminals each comprising an experience information transmitter configured to transmit experience information regarding an experience desired by each of the users to the server via a telecommunications network ([0065], sorting and grouping of community members and analysis of data accumulated in a database, 141), the server comprising:
a desired experience reception unit configured to receive the experience information (e.g., “data”) 10from each of the terminals carried by the users  ([0007], “collecting data from a first mobile communication device of a first user and from a second mobile communication device of a second user) via the telecommunications network ([0043], “devices 101-103 maintain transmission with server 104, Figure 1);
a community generation unit configured to extract two or more users to generate a single community for the experience information of the two or more users ([0007], determining a first travel pattern associated with the first user and a second travel pattern associated with the second user; determining a match between the first and second travel patterns. Note that the given the broadest reasonable interpretation, “to generate a single community for the experience information of the two or more users” is fairly interpreted  as determining travel pattern associated with first and second of the first and second users; Also, 0065, “data accumulate in  a database … such that data is sorted and grouping of community members is performed.), the two or more users transmitting the experience information having a similarity level not less than a predetermined threshold ([0065], grouping may be based on, for example, zip code range, neighborhood range, preferred user proximity range as indicated by the user, optionally utilizing ranges or threshold parameters, for example: up to one mile of detour for collecting carpool members; up to seven minutes for collecting carpool members; joining with carpool members that live within a common area having a pre-defined radius. );
a destination extraction unit configured to extract a destination associated with the 15experience information having the similarity level not lower than the predetermined threshold using a database ([0065], grouping may be based on, for example, zip code range, neighborhood range, preferred user proximity range as indicated by the user, optionally utilizing ranges or threshold parameters, for example: up to one mile of detour for collecting carpool members; up to seven minutes for collecting carpool members; joining with carpool members that live within a common area having a pre-defined radius) configured to preliminarily store the experience information and the destination in association with each other ([0065], “analysis of data accumulated in the database 141 may be performed in daily schedule, such that data is sorted and grouping of community members is performed by a carpool matching module 143 based on the provided and analyzed information.”);
and a destination transmitter configured to transmit the destination via the telecommunications network to the terminals carried by the two or more users who constitute the single 20community ([0069], [0070], [0071]-[0074], data is gathered and stored  in database 141, and the route analysis module 142 analysis the data and determines that users, one., two and three have similarities in their preferences of travelling, wherein the carpool matching module 143 may take into account other criteria or sue-selected conditions, prior to suggesting to the relevant users any carpool proposals (e.g.,  [0073].  [0074] states that “the carpool proposal may be conveyed (i.e., sent or transmitted) to the relevant users through a forum-based messaging system which does not expose the identity of the users until they actively consent to such exposure.”).
Regarding  claim 2, Levine discloses the system for proposing a destination according to claim 1, wherein the server operates to: receive, from the terminals carried by the users, locational information of the terminals in addition to the experience information (claim 3: “preference related to geographic distance between an origin location of the first user and an origin location of the second user; and a preference related to geographic distance between a destination location of the first user and a destination location of the second user.”); and 25extract the destination from the database on a basis of the similarity level of the experience information and the locational information ([0062], “The accumulation of similar close-by geographical locations is analyzed and associated with potential daily routine visit places or possible common routes (e.g., home to work in the morning; work to home in the evening”).  
Regarding  claim 3, Levine discloses the system for proposing a destination according to claim 2, wherein the server operates to: receive, from the terminals carried by the users, information regarding a range of the destination 30desired by each of the users in addition to the experience information and the locational information of the terminals ([0065], grouping may be based on, for example, zip code range, neighborhood range, preferred user proximity range as indicated by the user, optionally utilizing ranges or threshold parameters, for example: up to one mile of detour for collecting carpool members; up to seven minutes for collecting carpool members); and extract the destination from the database on a basis of the similarity level of the experience information, the locational information, and the information regarding the range of the destination ([0065], grouping may be based on, for example, zip code range, neighborhood range, preferred user proximity range as indicated by the user, optionally utilizing ranges or threshold parameters, for example: up to one mile of detour for collecting carpool members; up to seven minutes for collecting carpool members; joining with carpool members that live within a common area having a pre-defined radius).  
35 Regarding  claim 4, Levine discloses the system for proposing a destination according to claim 2, wherein the server operates to: receive, from the terminals carried by the users, information regarding a time slot for use desired by each of the users in addition to the experience information and the locational information of the terminals ([0062], “A route analysis module 142 of server 104 analyzes each travel record, and identifies the relevant starting and ending points of the travel, as well as departure and arrival times; the identified data is then allocated to the profile of the relevant use”); and extract the destination from the database on a basis of the similarity level of the experience 16information, the locational information, and the information regarding the time slot for use ([0062], “a route analysis module 142 of server 104 analyzes each travel record, and identifies the relevant starting and ending points of the travel, as well as departure and arrival times; the identified data is then allocated to the profile of the relevant user. The accumulation of similar close-by geographical locations is analyzed and associated with potential daily routine visit places or possible common routes (e.g., home to work in the morning; work to home in the evening; home to beach on Saturday morning; beach to home on Saturday afternoon.”).  
Regarding  claim 5, Levine discloses the system for proposing a destination according to claim 1, wherein the server operates to: receive, from the terminals carried by the users, user attribute information including gender and 5age of the users in addition to the experience information ([0064], In some embodiments, the user registration process may include collection of carpool-related or travel-related user preferences from the user, for example: gender preference (e.g., a female passenger requesting to join only a female driver); age preference (e.g., a passenger requesting to join only a driver who is at least 25 years old); occupation preferences (e.g., a user preference to join a carpool of Web developers, or of teachers)); and extract the two or more users to generate the single community for the experience information and the attribute information of the two or more users ([0065] In some embodiments, analysis of data accumulated in the database 141 may be performed in daily schedule, such that data is sorted and grouping of community members is performed by a carpool matching module 143 based on the provided and analyzed information.), the two or more users transmitting the experience information having the similarity level not less than the predetermined threshold and the attribute information having a similarity level not less than a predetermined threshold ([0065], grouping may be based on, for example, zip code range, neighborhood range, preferred user proximity range as indicated by the user, optionally utilizing ranges or threshold parameters, for example: up to one mile of detour for collecting carpool members; up to seven minutes for collecting carpool members; joining with carpool members that live within a common area having a pre-defined radius) configured to preliminarily store the experience information and the destination in association with each other; and  [0065], “analysis of data accumulated in the database 141 may be performed in daily schedule, such that data is sorted and grouping of community members is performed by a carpool matching module 143 based on the provided and analyzed information.”).  
Regarding  claim 6, Levine discloses the system for proposing a destination according to claim 2, wherein the server operates to: receive acceptance information indicating acceptance of a proposal or nonacceptance information indicating nonacceptance of the proposal via the telecommunications network from the terminals transmitting the destination ([0073], For example, the first user is a male, and the second user is a female, who indicated in her user profile that she is interesting in female-only carpools.  Accordingly, based on this condition, the carpool matching module 143 rejects the possible carpool proposal (which includes the first and second users), and does not propose it to these users); 15generate a vehicle allocation schedule on a basis of the locational information of the terminals transmitting the acceptance information, the vehicle allocation schedule including a travel route of a transport service vehicle (, a time of arrival at a location of each of the terminals transmitting the acceptance information, and a time of arrival at the destination ([0066], carpool matching may be optimized based on one or more criteria, for example, distance from or to the common destination, time-of-day travel information, day-of-week travel information, or other parameters, in order to provide an increased benefit for all the members of the suggested carpool. For example, in some embodiments, the system may suggest a carpool combination in which the distance among carpool members origin positions is minimal; a carpool combination in which the distance among carpool members destinations is minimal); and transmit the vehicle allocation schedule to the transport service vehicle and the terminals 20transmitting the acceptance information (e.g.,  [0073].  [0074] states that “the carpool proposal may be conveyed (i.e., sent or transmitted) to the relevant users through a forum-based messaging system which does not expose the identity of the users until they actively consent to such exposure.”).
  Claim 7 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Levine, “device,” Figure 1, 102 and 103).
 Claim 8 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Levine, [0006], “devices and methods of automated carpool matching”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8700539 to Strohmenger et al: A user may be matched to a community or another user based on travel information such as destination, route, time to arrival and the like. Thus, a user traveling to a destination may be able to communicate with or meet other users traveling to the same destination.
US 20180219809 to Matsuzaki: a selecting device includes an acquiring unit that acquires experience information that indicates experience of a user in a predetermined event. The selecting device includes a selecting unit that selects information to provide to the user based on the experience information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIO R PEREZ/Primary Examiner, Art Unit 2644